The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 01/05/2021.
4.	Claims 1-3, 5-6, 8-14, and 18-20 are currently pending.
5.	Claims 1, 5-6, 11, and 20 have been amended.
6.	Claims 4, 7, and 15-17 have been cancelled.

Claim Objections
7.	Claims 11 and 20 objected to because of the following informalities:  Claims 11 and include the limitation “the residue”. However, the claims only previously set forth a “densified residue”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 20:
Claim 20 recites the limitation "the treatment reactant" [last line].  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the treatment reactant source”.

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 1-3, 5-6, 8, 10-14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350), Ying et al (US 2003/0013314), and McDougall (US 2007/0065578).
Regarding claim 1:
	Faguet teaches a system (deposition system, 1) for treating a reaction chamber (region within processing chamber, 10) [fig 1 & 0027], the system (1) comprising: a reactor (processing chamber, 10) comprising a reaction chamber (region within processing chamber 10) [fig 1 & 0027]; a metal halide source (second process gas material source, metal halide, of second material supply system 42) fluidly coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0048]; a metal CVD source (first film precursor source of first material supply system 40) comprising a metal CVD precursor selected from the group consisting of one or more of organometallic compounds and aluminum CVD compounds (trimethylaluminum) fluidly coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0061]; a treatment reactant source (reactive cleaning gas source of purge gas supply system 44) comprising a treatment reactant chemistry (reactive cleaning gas) coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0078]; a vacuum pump (vacuum pumping system, 34) coupled to the 
	Faguet does not specifically teach the controller configured to form a deposited doped metal carbide film using a metal halide from the metal halide source and the metal precursor, overlying a substrate.
	Rahtu teaches forming a deposited doped metal film (species is incorporated into the thin film – wherein the thin film is a metal carbide) using a metal halide from the metal halide source (metal halide is supplied 102) and the metal precursor (second reactant is supplied 106 – wherein the second source chemical is a metal source chemical such as TMA), overlying a substrate (on the substrate) [fig 1 & 0033, 0035, 0041, 0054].
Faguet and Rahtu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of Faguet to carry out the deposition process of Rahtu to deposit the desired film (metal carbide) with low impurity contents which can be used 
Faguet modified by Rahtu does not specifically teach the reaction chamber comprising a densified residue; the treatment reactant chemistry comprises a halogen, wherein the densified residue is a product from a reaction involving the treatment reactant chemistry.
Ying teaches a reaction chamber comprising a densified residue (dielectric material which accumulates on process chamber surfaces and entraps and adheres metal particulates to the chamber surfaces) [fig 1 & 0076]; a treatment reactant chemistry (source gas) comprises a halogen (HCl), wherein the densified residue (entrapment and adhering material) is a product from a reaction involving the treatment reactant chemistry (source gas) [fig 1 & 0063, 0066, 0076].
Modified Faguet and Ying are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the treatment reactant source of modified Faguet to comprise a halogen, as in Ying, to adhere, entrap, and alter the metal such that it is more amenable to adhering to chamber surfaces to prevent particulates from flaking off of chamber surfaces during subsequent processing [Ying – 0056, 0076]. 
	Faguet modified by Rahtu and Ying does not specifically teach the controller configured to remove the substrate, and after the substrate is removed, perform a reaction chamber treatment.

Modified Faguet and McDougall are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of modified Faguet to remove the substrate before performing the reaction chamber treatment, as in McDougall, because such allows for the effective reduction of contaminants within the process chamber [McDougall – 0008, 0032].
The claim limitations “a densified residue” and “wherein the densified residue is a product from a reaction involving the treatment reactant chemistry” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, the claim limitation “wherein the densified residue is a product from a reaction involving the treatment reactant chemistry” is clearly a product-by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 2:

The claim limitations “wherein the treatment reactant chemistry from the treatment reactant source is exposed to the plasma source to form one or more excited treatment reactant species” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 3:
	Faguet teaches a thermal excitation source (chamber walls may be heated), wherein the treatment reactant chemistry (reactive cleaning gas) from the treatment reactant source (reactive cleaning gas source of purge gas supply system 44) is exposed to the thermal excitation source (chamber walls may be heated) to form one or more excited treatment reactant species [fig 1 & 0035, 0078].
Although taught by the cited prior art, and addressed above, the claim limitations “wherein the treatment reactant chemistry from the treatment reactant source is exposed to the thermal excitation source to form one or more excited treatment reactant species” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claims 5-6:
Modified Faguet teaches the treatment reactant source comprises one or more hydrogen atoms (HCl) [Ying - fig 2 & 0063, 0066, 0076]; and wherein the treatment reactant chemistry (source gas) comprises HCl (HCl) [Ying - fig 2 & 0063, 0066, 0076].
Although taught by the cited prior art, and addressed above, the claim limitations “wherein the treatment reactant source comprises one or more of one or more hydrogen atoms” and “wherein the treatment reactant chemistry comprises HCl” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claims 8 and 19:
Faguet teaches a carrier/purge gas source (purge gas material source of purge gas supply system 44), wherein the metal halide source (second process gas material source, metal halide, of second material supply system 42), the metal CVD source (first film precursor source of first material supply system 40), and the treatment reactant source (reactive cleaning gas source of purge gas supply system 44) are separate from 
Regarding claim 10:
Faguet teaches the controller (controller, 70) is further configured to: provide the metal halide (metal halide from second process gas material source of second material supply system 42) to the reaction chamber (10) for a period of time (sequentially and alternatingly introduced) [fig 1 & 0034-0035, 0048, 0081]; after the step of providing the metal halide (metal halide) to a reaction chamber (10) for a period of time, providing the treatment reactant (reactive cleaning gas) to the reaction chamber (10) for a period of time [fig 1 & 0034-0035, 0061, 0078, 0081]; and during or after providing the treatment reactant (reactive cleaning gas) to the reaction chamber for a period of time, providing the metal CVD precursor to the reaction chamber (see fig 5) [fig 1, 5 & 0034-0035, 0061, 0078, 0081]. 
Regarding claim 11:
	Faguet teaches a system (deposition system, 1) for treating a reaction chamber (region within processing chamber, 10) [fig 1 & 0027], the system (1) comprising: a reactor comprising a reaction chamber (processing chamber, 10) having a reaction space (region within processing chamber 10) [fig 1 & 0027]; a metal halide source (second process gas material source, metal halide, of second material supply system 42) fluidly coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0048]; a metal CVD source (first film precursor source of first material supply system 40) selected from the group consisting of one or more of organometallic compounds and aluminum CVD compounds (trimethylaluminum) fluidly coupled to the reactor (processing chamber, 10) 2O, O2, or H2, of first material supply system 40) are different (reactive cleaning gas) [fig 1 & 0034-0035, 0061, 0078].
	Faguet does not specifically teach the controller configured to: provide a metal halide chemistry from the metal halide source to the reaction space; provide a metal CVD precursor selected from the group consisting of organometallic compound chemistry and aluminum CVD compound chemistry from the metal CVD source to the reaction space; form a deposited doped metal carbide film overlying a substrate; provide the treatment reactant chemistry from the treatment reactant source to the reaction space; expose the residue to the treatment reactant chemistry to mitigate formation of particles comprising decomposition products of the metal CVD precursor; and purge the reaction chamber.
	Rahtu teaches providing a metal halide chemistry (metal halide) from a metal halide source to the reaction space (first reactant is supplied 102) [fig 1 & 0054, 0119]; providing a metal CVD precursor (second reactant) selected from the group consisting of organometallic compound chemistry (metalorganic) and aluminum CVD compound chemistry (TMA) from the metal CVD source to the reaction space (second reactant is supplied 106) [fig 1 & 0056, 0119]; form a deposited doped metal carbide film (species is incorporated into the thin film – wherein the thin film is a metal carbide) overlying a 
Faguet and Rahtu are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of Faguet to carry out the deposition process of Rahtu to deposit the desired film (metal carbide) with low impurity contents which can be used in varying applications such as gate electrodes, electrodes in capacitors, and barrier layers in damascene and dual damascene structures [Rahtu – 0003, 0029, 0063].
Faguet modified by Rahtu does not specifically teach the reaction chamber comprising a densified residue; the treatment reactant chemistry comprises a halogen, wherein the densified residue is a product from a reaction involving the treatment reactant chemistry; and exposing residue to the treatment reactant chemistry to form the densified residue.
Ying teaches a reaction chamber comprising a densified residue (dielectric material which accumulates on process chamber surfaces and entraps and adheres metal particulates to the chamber surfaces) [fig 1 & 0076]; a treatment reactant chemistry (source gas) comprises a halogen (HCl), wherein the densified residue 
Modified Faguet and Ying are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the treatment reactant source of modified Faguet to comprise a halogen, as in Ying, to adhere, entrap, and alter the metal such that it is more amenable to adhering to chamber surfaces to prevent particulates from flaking off of chamber surfaces during subsequent processing [Ying – 0056, 0076]. 
	Faguet modified by Rahtu and Ying does not specifically teach the controller configured to: remove the substrate, and after the substrate is removed, provide a treatment reactant chemistry from the treatment reactant source to the reaction space.
	McDougall teaches removing the substrate, and after the substrate is removed, provide a treatment reactant chemistry from the treatment reactant source to the reaction space (the substrates are removed from the process chamber before starting the post-treatment process) [fig 1 & 0031-0032].
Modified Faguet and McDougall are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of modified Faguet to remove the substrate before performing the reaction chamber treatment, as in McDougall, because such allows for the effective reduction of contaminants within the process chamber [McDougall – 0008, 0032].
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, the claim limitation “wherein the densified residue is a product from a reaction involving the treatment reactant chemistry” is clearly a product-by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Furthermore, the claim limitation “to form the densified residue and mitigate formation of particles comprising decomposition products of the metal CVD precursor” has not been given patentable weight because it merely expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Regarding claim 12:
	Faguet teaches a plasma source (plasma generation system) [fig 1 & 0034-0036]. 
The claim limitations “wherein the treatment reactant chemistry is exposed to the plasma source” are merely intended use and are given weight to the extent that the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 13:
	Faguet teaches a thermal excitation source (chamber walls may be heated), wherein the treatment reactant chemistry (reactive cleaning gas) is exposed to the thermal excitation source (chamber walls may be heated) [fig 1 & 0035, 0078].
Although taught by the cited prior art, and addressed above, the claim limitations “wherein the treatment reactant chemistry is exposed to the thermal excitation source” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 14:
Modified Faguet teaches the treatment reactant source comprises one or more hydrogen atoms (HCl) [Ying - fig 2 & 0063, 0066, 0076].
13.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350), Ying et al (US 2003/0013314), and McDougall (US 2007/0065578) as applied to claims 1-3, 5-6, 8, 10-14, and 19 above, and further in view of Omori et al (WO 2012/077590 with US 2013/0333619 used as an English language equivalent).
The limitations of claims 1-3, 5-6, 8, 10-14, and 19 have been set forth above.
Regarding claim 9:
	Modified Faguet does not specifically teach a remote thermal excitation source. 
Omori teaches a remote thermal excitation source (pipe heaters, 24a/24b, wound around the first and second pipes) [fig 1 & 0030].
Modified Faguet and Omori are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the thermal excitation source of modified Faguet to be a remote thermal excitation source, as in Omori, to prevent condensation of the gases in the feed pipes [Omori - 0030].
14.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350), Ying et al (US 2003/0013314), and McDougall (US 2007/0065578) as applied to claims 1-3, 5-6, 8, 10-14, and 19 above, and further in view of Ji et al (US 2006/0040508).
The limitations of claims 1-3, 5-6, 8, 10-14, and 19 have been set forth above.
Regarding claim 18:

Ji teaches a remote plasma source (remote plasma) [0002, 0028].
Modified Faguet and Ji are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the plasma source of modified Faguet to be a remote plasma source, as in Ji, because remote plasma is highly effective in cleaning chamber components [Ji - 0002].
15.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faguet (US 2007/0116888) in view of in view of Rahtu et al (US 2007/0148350), Brask et al (US 7,326,656), Ying et al (US 2003/0013314), and McDougall (US 2007/0065578).
Regarding claim 20:
Faguet teaches a system (deposition system, 1) for treating a reaction chamber (region within processing chamber, 10) [fig 1 & 0027], the system (1) comprising: a reactor (processing chamber, 10) comprising a reaction chamber (region within processing chamber 10) [fig 1 & 0027]; a metal halide source (second process gas material source, metal halide, of second material supply system 42) fluidly coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0048]; a metal CVD source (first film precursor source of first material supply system 40) comprising a metal CVD precursor selected from the group consisting of one or more of organometallic compounds and aluminum CVD compounds (trimethylaluminum) fluidly coupled to the reactor (processing chamber, 10) [fig 1 & 0035, 0061]; a treatment reactant source (reactive cleaning gas source of purge gas supply system 44) comprising a treatment 
Faguet does not specifically teach the controller is configured to form a deposited doped metal film, using a metal halide from the metal halide source and the metal precursor, overlying a substrate.
	Rahtu teaches forming a deposited doped metal film (species is incorporated into the thin film), using a metal halide from the metal halide source (metal halide is supplied 102) and the metal precursor (second reactant is supplied 106), overlying a substrate (on the substrate) [fig 1 & 0041, 0054, 0056, 0119].

Faguet modified by Rahtu does not specifically teach the doped metal film comprising one or more of aluminum-doped titanium carbide and aluminum-doped tantalum carbide.
Brask teaches a doped metal carbide film comprising one or more of aluminum-doped titanium carbide and aluminum-doped tantalum carbide (aluminum doped titanium carbide) [col 7, lines 4-40].
Modified Faguet and Brask are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the controller of modified Faguet to deposit a doped metal carbide film, as in Brask, because such a film effectively functions as a gate electrode material [Brask – col 7, lines 4-40].
Faguet modified by Rahtu and Brask does not specifically teach the reaction chamber comprising a densified residue; wherein the densified residue is a product from a reaction involving the treatment reactant chemistry; and the treatment reactant gas comprises a halogen.
Ying teaches a reaction chamber comprising a densified residue (dielectric material which accumulates on process chamber surfaces and entraps and adheres 
Modified Faguet and Ying are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the treatment reactant source of modified Faguet to comprise a halogen, as in Ying, to adhere, entrap, and alter the metal such that it is more amenable to adhering to chamber surfaces to prevent particulates from flaking off of chamber surfaces during subsequent processing [Ying – 0056, 0076]. 
	Faguet modified by Rahtu, Brask, and Ying does not specifically teach the system is configured to remove the substrate, and after the substrate is removed, perform a reaction chamber treatment.
	McDougall teaches removing the substrate, and after the substrate is removed, perform a reaction chamber treatment (the substrates are removed from the process chamber before starting the post-treatment process) [fig 1 & 0031-0032].
Modified Faguet and McDougall are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the system of modified Faguet to remove the substrate before performing the reaction chamber treatment, as in McDougall, because such allows for the effective reduction of contaminants within the process chamber [McDougall – 0008, 0032].
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, the claim limitation “wherein the densified residue is a product from a reaction involving the treatment gas” is clearly a product-by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Finally, the claim limitations “wherein the treatment gas is configured to transform the residue, such that the residue forms less particles on substrates processed within the reaction chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Response to Arguments
16.	Applicant’s arguments, see Remarks, filed 01/21/2020, with respect to the rejection of claim(s) 1-3, 5-6, 8-14, and 18-20 under 35 USC 103(a) have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Ying et al (US 2003/0013314) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718